No. 13562

       I N T E SUPREME C U T O THE STATE O MONTANA
            H           OR    F           F

                                   1976



T E STATE O MONTANA,
 H         F

                        P l a i n t i f f s and Respondent,



ED DeGEORGE, WILLIAM KENNEDY
and E. J. HOLMAN,

                        Defendants and Appellants.



Appeal from:   D i s t r i c t Court o f t h e Second J u d i c i a l D i s t r i c t ,
               Hon. James D. Freebourn, Judge p r e s i d i n g .

Counsel of Record:

     For Appellants :

          Mark P. S u l l i v a n argued, B u t t e , Montana

     For Respondent :

          John G. Winston argued, County Attorney, B u t t e ,
            Montana
          J a c k Parker argued, Deputy County Attorney, B u t t e ,
            Montana

     For Amicus Curiae:

          Luxan and M u r f i t t , Helena, Montana
          Terence B e Cosgrove argued, Helena, Montana



                                          Submitted : October 20, 1976
Mr.   Chief J u s t i c e James T . H a r r i s o n d e l i v e r e d t h e Opinion of
t h e Court.

             This i s an o r i g i n a l proceeding wherein defendants-
a p p e l l a n t s p e t i t i o n e d f o r a s t a y of e x e c u t i o n o f a judgment

o f c o n v i c t i o n and f o r f e i t u r e of p u b l i c o f f i c e .    Counsel was

h e a r d ex p a r t e and t h e matter t a k e n under a d v i s e m e n t .              There-
a f t e r t h e Court o r d e r e d a n a d v e r s a r y h e a r i n g and s t a y e d e x e c u t i o n

o f t h e judgment u n t i l t h e f u r t h e r o r d e r of t h e C o u r t .
             The a d v e r s a r y h e a r i n g was h e l d , b r i e f s f i l e d , o r a l a r g u -
ment had and t h e c a u s e s u b m i t t e d .

             I t a p p e a r s t h a t d e f e n d a n t s were c h a r g e d w i t h o f f i c i a l

misconduct, a misdemeanor, i n t h e d i s t r i c t c o u r t of S i l v e r Bow

County.        A j u r y t r i a l r e s u l t e d i n a unanimous v e r d i c t o f g u i l t y

and a judgment o f c o n v i c t i o n was e n t e r e d .             The g i s t o f t h e c h a r g e

w a s t h a t d e f e n d a n t s , who w e r e t h e members o f t h e board o f c o u n t y

commissioners, had e n t e r e d i n t o two c o n t r a c t s f o r c o u n t y r o a d

c o n s t r u c t i o n , one f o r $2,898 and t h e o t h e r f o r $9,901, w i t h o u t

f i r s t advertising f o r bids.
             The judgment d i d n o t c o n t a i n any o r d e r of f o r f e i t u r e
of o f f i c e a s s p e c i f i e d i n s e c t i o n 94-7-401(4),            R.C.M.    1947, a s

amended, b u t t h e p r e s i d i n g d i s t r i c t judge a d v i s e d d e f e n d a n t s a t
t h e t i m e t h e judgment was e n t e r e d t h a t t h e y would no l o n g e r be

a b l e t o perform any o f f i c i a l d u t i e s a s c o u n t y commissioners be-
c a u s e o f t h e a p p l i c a t i o n of s u c h s e c t i o n .

             Defendants a p p l i e d t o t h e d i s t r i c t c o u r t f o r a n o r d e r

s t a y i n g e x e c u t i o n which was d e n i e d .      The a p p l i c a t i o n t o t h i s

Court f o l l o w e d .     Defendants have a p p e a l e d t h e i r c o n v i c t i o n s .
             I t i s a g r e e d t h a t t h e o n l y q u e s t i o n s now b e f o r e t h i s

C o u r t a r e whether o r n o t t h e a p p e a l s t a y e d t h e f o r f e i t u r e o f o f f i c e ,
a n d , i f n o t , c a n s u c h f o r f e i t u r e be s t a y e d by t h i s C o u r t i n
view o f t h e p r o v i s i o n s o f t h e s t a t u t o r y law?
             S e c t i o n 94-7-401 ( 4 )    ,   R.C.M.     1947, a s amended, i n s o f a r a s
  herein p e r t i n e n t , provides:

                " ( 4 ) A p u b l i c s e r v a n t who h a s been c h a r g e d a s
                provided i n s u b s e c t i o n ( 3 ) may be suspended from
                h i s o f f i c e w i t h o u t pay pending f i n a l judgment.
                Upon f i n a l judgment of c o n v i c t i o n he s h a l l perma-
                nently f o r f e i t h i s office.          Upon a c q u i t t a l h e
                s h a l l be r e i n s t a t e d i n h i s o f f i c e and s h a l l re-
                c e i v e a l l back p a y . "

                This paragraph i s n o t a p o r t i o n of t h e penalty s e c t i o n ,

 which i s s e c t i o n 94-7-401(2),               R.C.M.      1947, and r e a d s :

                " ( 2 ) A p u b l i c s e r v a n t c o n v i c t e d of t h e o f f e n s e
                o f o f f i c i a l misconduct s h a l l be f i n e d n o t t o
                exceed f i v e hundred d o l l a r s ($500) o r be i m -
                prisoned i n t h e county j a i l f o r a t e r m n o t t o
                exceed s i x ( 6 ) months, o r b o t h . "

                Counsel a d m i t t h a t a r e v i e w of t h e c a s e s i n v o l v i n g l i k e

 s i t u a t i o n s show a s p l i t o f a u t h o r i t y .     W e a r e impressed w i t h

 t h e r e a s o n i n g of t h e Arizona Supreme C o u r t i n S t a t e v s . S u l l i v a n ,

 66 A r i z .    348, 188 P.2d 592,599, from which we q u o t e :

                " * * * I t i s o u r o p i n i o n t h a t a vacancy i s c r e a t e d
                t h e moment a judgment of c o n v i c t i o n i s e n t e r e d
                a g a i n s t a p u b l i c o f f i c e r . No a p p e a l o r c e r t i f i -
                c a t e o f p r o b a b l e c a u s e c a n a v o i d t h e vacancy o r
                t h e n e c e s s i t y f o r appointment. W e c i t e with approval
                t h e c a s e of McKannay v. Horton, 1 5 1 C a l . 711, 91
P. 598, 601, 1 3 L . R . A . ,           N.S., 661, 1 2 1 Arn.St.Rep.
                1 4 6 , i n which t h e c o u r t s a i d :

                " ' * * * The o n l y e f f e c t o f a n a p p e a l and c e r t i f i -
                c a t e of probable cause i s t o s t a y t h e execution of
                t h e judgment.          Removal from o f f i c e i s n o t p a r t of
                t h e judgment o f c o n v i c t i o n i n c a s e s o f f e l o n y ,
                though a consequence which f l o w s from i t , and t h e
                s t a t u t e i n e x p r e s s t e r m s d e f i n e s and t h e r e b y l i m i t s
                t h e e f f e c t of t h e a p p e a l and c e r t i f i c a t e o f p r o b a b l e
                cause. * * * '

                "To l i k e e f f e c t see S t a t e v . Chapmen, 187 Wash.
                327, 60 P.2d 245, 106 A.L.R. 640; I n r e O b e r g f e l l ,
                239 N.Y. 48, 145 N.E. 323.

                "The o b j e c t o f t h e removal of a p u b l i c o f f i c e r
                f o r o f f i c i a l misconduct i s n o t t o p u n i s h t h e
                o f f i c e r , b u t t o improve t h e p u b l i c s e r v i c e . The
                p u b l i c i n t e r e s t demands t h a t p u b l i c a f f a i r s be
                a d m i n i s t e r e d by o f f i c e r s upon whom r e s t s no s t i g m a
                o f c o n v i c t i o n of a f e l o n y , o r o f any o f f e n s e i n -
                volving a v i o l a t i o n of t h e i r o f f i c i a l d u t i e s . "

                The A n n o t a t i o n i n 7 1 ALR2d 593, 600, d i s c u s s e s many c a s e s

and t h e a n n o t a t o r s t a t e s :

                "A m a j o r i t y of t h e c a s e s , where t h e r e w e r e p r o v i s i o n s
             declaring, i n substance, t h a t a public
             o f f i c e s h a l l become v a c a n t upon t h e i n c u m b e n t ' s
             conviction of a felony o r c e r t a i n o t h e r crimes,
             have h e l d t h a t , n o t w i t h s t a n d i n g a n a p p e a l , t h e r e
             was a c o n v i c t i o n w i t h i n t h e meaning o f t h e pro-
             v i s i o n s and t h a t s u c h c o n v i c t i o n c a u s e d an immed-
             i a t e vacancy, d e s p i t e t h e a p p e a l , t h e c o u r t s i n
             most i n s t a n c e s r e a s o n i n g , t o o n e d e g r e e o r a n o t h e r ,
             a l o n g t h e f o l l o w i n g l i n e s : t h a t t h e vacancy i n ,
             o r removal from, o f f i c e r e s u l t i n g from t h e con-
             v i c t i o n was n o t a punishment and d i d n o t c o n s t i -
             t u t e p a r t o f t h e judgment o f c o n v i c t i o n , b u t w a s
             a consequence imposed i n t h e i n t e r e s t of t h e
             p u b l i c and of sound government, and t h a t it would
             be a g a i n s t t h i s p u b l i c i n t e r e s t t o r e t a i n i n o f f i c e ,
             pending a n a p p e a l , o n e who, upon a v e r d i c t o f g u i l t y
             o r judgment and s e n t e n c e by t h e c o u r t , was no l o n g e r
             presumed t o be i n n o c e n t , b u t who t h e r e a f t e r , d u r i n g
             t h e pendency o f t h e a p p e a l , w a s presumed t o be
             g u i l t y , even though he m i g h t u l t i m a t e l y succeed
             i n e s t a b l i s h i n g h i s i n n o c e n c e . Thus, a n a p p e a l ,
             o r c e r t i f i c a t e of r e a s o n a b l e d o u b t o r p r o b a b l e
             c a u s e , h a s been h e l d t o have no e f f e c t o n , and n o t
             t o a v o i d t h e vacancy i n o f f i c e of-- * * *".
              S e e , a l s o , P e o p l e v. McGuane, 1 3 I11.2d 520, 150 N.E.2d
I n S t a t e e x r e l . Anderson v . Fousek, 91 Mont. 448, 456, 457,

8 P.2d 791, t h i s C o u r t s t a t e d :
             " * * * I t may be s a i d i n p a s s i n g t h a t t h e proceed-
             i n g s b e f o r e t h e p o l i c e commission, under t h e circum-
             s t a n c e s , were i d l e and u s e l e s s . * * * The a c t i o n
             of t h e mayor i n permanently d i s c h a r g i n g r e l a t o r
             was a l s o u n n e c e s s a r y t o h i s e f f e c t i v e removal. B y
             f o r c e of t h e s t a t u t e , h i s o f f i c e became v a c a n t upon
             h i s conviction of t h e felony. * * * "

             T h i s c a s e w a s l a t e r o v e r r u l e d i n p a r t i n Melton v . Oleson,

165 Mont. 4 2 4 , 530 P.2d 466, a s t o t h e h o l d i n g t h a t t h e c l a s s i f i -

c a t i o n of t h e o f f e n s e as t o f e l o n y o r misdemeanor was t o b e i n t e r -
p r e t e d by t h e law o f t h e j u r i s d i c t i o n where t h e c o n v i c t i o n w a s

had was c o n t r o l l i n g , n o t t h e law o f Montana.               The C o u r t i n t h e

l a t t e r c a s e h e l d t h a t i t was t h e law of Montana which c o n t r o l s
and n o t t h e law o f t h e j u r i s d i c t i o n where t h e c o n v i c t i o n was had.
T h i s p o r t i o n of t h e Anderson o p i n i o n i s n o t i n v o l v e d i n t h i s c a u s e .
             It i s our holding t h a t t h e appeal does not s t a y t h e

f o r f e i t u r e of t h e o f f i c e .

             Turning now t o t h e m a t t e r of whether o r n o t t h i s C o u r t
can s t a y such f o r f e i t u r e .       Defendants a s s e r t t h a t t h e y a r e

e n t i t l e d t o a s t a y of t h e f o r f e i t u r e of o f f i c e by v i r t u e of

s e c t i o n 95-2406,      R.C.M.      1947.      While t h i s s e c t i o n p r o v i d e s t h a t

a s t a y may be g r a n t e d pending an a p p e a l i n c a s e s of d e a t h

s e n t e n c e , imprisonment, f i n e and p r o b a t i o n , it c o n t a i n s no such

provision with r e s p e c t t o f o r f e i t u r e of o f f i c e .

             Defendants c o n t e n d t h a t w e s h o u l d a d o p t a s t r i c t con-

s t r u c t i o n o f t h e words " f i n a l judgment" c o n t a i n e d i n s e c t i o n

94-7-401(4),         a s amended, and t h a t a p u b l i c o f f i c e r s h o u l d n o t

be compelled t o v a c a t e h i s o f f i c e u n t i l t h e " f i n a l judgment"

on h i s a p p e a l .    W do n o t a c c e p t s u c h c o n t e n t i o n .
                           e

             Rule 1, M.R.App.Civ.P.,               provides i n p a r t :

             "A p a r t y a g g r i e v e d may a p p e a l from a judgment
             o r o r d e r , e x c e p t when e x p r e s s l y made f i n a l by
             law, i n t h e f o l l o w i n g c a s e s :

             " ( a ) From a f i n a l judgment e n t e r e d i n a n a c t i o n
             o r s p e c i a l p r o c e e d i n g commenced i n a d i s t r i c t
             c o u r t , o r b r o u g h t i n t o a d i s t r i c t c o u r t from
             a n o t h e r c o u r t o r a d m i n i s t r a t i v e body."
             (Emphasis s u p p l i e d . )

             Rule 7 , M.R.App.Civ.P.,                i n p a r t provides:

             " ( c ) N s t a y o f p r o c e e d i n g s s h a l l be allowed
                           o
             upon a judgment o r o r d e r which a d j u d g e s t h e
             defendant g u i l t y of usurping, o r intruding i n t o ,
             o r unlawfully holding public o f f i c e , c i v i l o r
             m i l i t a r y , w i t h i n t h i s s t a t e ; o r which g r a n t s a
             w r i t of mandamus, o r of p r o h i b i t i o n , a g a i n s t a
             t r i b u n a l , corporation, public o f f i c e r , o r board,
             commanding c e r t a i n a c t s t o be done which o u g h t
             t o be done by such t r i b u n a l , c o r p o r a t i o n , p u b l i c
             o f f i c e r , o r b o a r d , and n o t i n v o l v i n g t h e payment
             o r a l l o w a n c e o f money o r i t s e q u i v a l e n t . "

             S e c t i o n 95-2404,      R.C.M.      1947, i n p a r t p r o v i d e s :

             " ( a ) A a p p e a l may be t a k e n by t h e d e f e n d a n t o n l y
                        n
             from a f i n a l judgment of c o n v i c t i o n , and o r d e r s
             a f t e r judgment which a f f e c t t h e s u b s t a n t i a l r i g h t s
             of t h e d e f e n d a n t . " (Emphasis s u p p l i e d . )

             These s e c t i o n s of o u r s t a t u t o r y law s p e l l o u t t h e p u b l i c

p o l i c y of t h e s t a t e and o n l y i n e x t r a o r d i n a r y c i r c u m s t a n c e s

s h o u l d t h i s Court invoke t h e a u t h o r i t y g r a n t e d by Rule 6 2 ( g ) ,

M.R.Civ.P.         Such c i r c u m s t a n c e s do n o t e x i s t i n t h i s m a t t e r .
 Nor s h o u l d w e suspend t h e r u l e s a s p r o v i d e d i n s e c t i o n 95-2402,

 R.C.M.     1947.

              I n view o f what h a s been h e r e t o f o r e s t a t e d it i s o u r

 c o n s i d e r e d o p i n i o n t h a t t h e f o r f e i t u r e i s a u t o m a t i c upon con-

 v i c t i o n and i n t h i s c a u s e i t s h o u l d n o t b e s t a y e d .

              The r e l i e f s o u g h t by t h e d e f e n d a n t s i s t h e r e f o r e d e n i e d .

 L e t remittitur issue forthwit

                                                                                                    rn

                                                                                     --------------
                                                      '
                                                      i
                                                          /
                                                          i
                                                                    Chief J u s t i c e

                                              /   J
  W e concur:
h       ,




   , B o n e J a c k Green, D i s t r i c t J u d g e ,
 s i t t i n g i n place of M r . J u s t i c e
 Wesley C a s t l e s .